Citation Nr: 1013433	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05-36 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to an increased rating in excess of 60 percent 
for service-connected diabetes mellitus with neuropathy and 
retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1980 to 
November 1980 and from April 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Veteran was scheduled for a Central Office Board hearing 
in December 2008; however, he failed to report for this 
hearing and has provided no explanation for his failure to 
report.  Therefore, his hearing request is deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2009).

The issue on appeal was remanded for further development in 
February 2009.


FINDING OF FACT

The Veteran's service-connected diabetes mellitus was 
productive of symptoms necessitating three daily insulin 
injections, restricted diet, three emergency room visits for 
hypoglycemia over the past year and a half, and manifested by 
mild peripheral neuropathy and retinopathy.


CONCLUSION OF LAW

The criteria for the establishment of a 100 percent rating 
for service-connected diabetes mellitus are approximated as 
of December 24, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
Insofar as the determinations made by the Board herein 
constitute a complete grant of the benefit sought on appeal, 
no further notification or assistance is required to comply 
with the VCAA and the implementing regulations.

II.  Increased Rating for Diabetes Mellitus

The Veteran contends that his service-connected diabetes 
mellitus warrants the maximum schedular 100 percent rating.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
neteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The Veteran's application for an increased rating for 
service-connected diabetes was received on December 24, 
2003.  Pursuant to 38 C.F.R. § 3.400(o), the Board will 
examine the record to determine whether within the year prior 
to the December 2003 receipt of the application for a higher 
rating, it was "factually ascertainable" that an increase 
in disability had occurred.  Thus, the Board must review the 
evidence from December 2002 and subsequent to determine 
whether higher ratings were merited for either disability 
during any applicable time period.

The Veteran's service-connected diabetes mellitus is 
currently rated as 60 percent disabling pursuant to 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  A 60 percent disability 
rating is appropriate for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  The maximum 100 
percent disability rating is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Note (1) evaluate compensable complications of diabetes 
mellitus separately unless they are used to support a 100 
percent rating.  Noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  
Note (2) when diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.

A February 2002 statement from a VA physician, Dr. M. G. 
reflects that the Veteran was completely disabled because of 
complications with his diabetes mellitus.

VA treatment records dated from April 2003 to September 2004 
show that the Veteran has regularly sought treatment for his 
diabetic condition, including numerous emergency room visits, 
for hypoglycemia.  (See April 2004, June 2004, and August 
2004 VA treatment records).  Additionally, for several years 
the Veteran has been prescribed daily insulin injections.  VA 
treatment records also show that the Veteran is on a 
restricted diet and is limited in his activities of daily 
living due to his diabetic condition.  The Veteran also has 
complications with diabetic retinopathy and neuropathy.  The 
Veteran was also noted to have a history of diabetes, 
diabetic retinopathy, left superior oblique, extraocular 
muscle palsy, hypertension, narcolepsy, hepatitis C, 
glaucoma, and presbyopia.

The Veteran underwent a VA examination in September 2004.  
The VA examiner noted that the Veteran had a long history of 
insulin-dependent diabetes since 1984.  The Veteran 
complained of constant tingling in his hands and feet, widely 
fluctuating blood sugars, and the inability to exercise.  He 
reported hypoglycemic episodes several times yearly.  The 
most recent hospitalization for a hypoglycemic episode was 
about 4 months prior.  The Veteran told the VA examiner that 
he was terminated from his postal service job because of his 
frequent hypoglycemic episodes.  The VA examiner diagnosed 
the Veteran with insulin-dependant diabetes.  He further 
noted that the Veteran had difficulty maintaining stable 
blood sugars.

A March 2006 VA treatment record reflects that the Veteran 
received an increase in insulin for continued hyperglycemia.  
An April 2006 VA treatment record reflects that the Veteran's 
blood glucose was difficult to control during his 
hospitalization.  He had a hypoglycemic episode requiring 
restraints.  A May 2006 VA treatment record reflects that he 
takes 40 units of Lantus twice a day with Novalog.  It also 
noted that the Veteran was admitted at Cooley Dickinson 
Hospital in mid-May with blood glucose of 821.  December 2008 
and February 2008 VA treatment records noted that the Veteran 
suffered from hypokinesia and/or hypokenisis.  An August 2008 
VA treatment record noted that the Veteran has never had good 
control of his diabetes and "has had frequent hypoglycemia, 
frequent emergency room visits, and some episodes of serious 
hypoglycemia.  Another August 2008 VA treatment record 
reflects that the Veteran was on a restricted diet.

A June 2009 VA examination noted that the Veteran had a 
recent hospitalization for ketoacidosis and hypoglycemia.  It 
was noted that the Veteran takes insulin three times daily 
with "a great deal of additional [N]ovolog" and Lantus 45 
units daily.  The VA examiner further noted that the Veteran 
had mild peripheral neuropathy and retinopathy likely due to 
diabetes mellitus.  The Veteran also had mild amiodarone 
keratopathy and diabetic retinopathy.  He stated that there 
were mild effects on the Veteran's daily activities.

The Board notes that although the VA examiner stated that 
there were no episodes of hypoglycemic reactions or 
ketoacidosis and no restriction of activities on account of 
diabetes, the Board concludes these particular findings are 
not probative and contrary to the majority of the medical 
records.  

A May 2009 reflects that the Veteran was seen for mild 
diabetic retinopathy, as well as opening glaucoma suspect.  
An August 2009 VA treatment record reflects that the Veteran 
was seen in urgent care to raise his blood sugar levels.  
After treatment, his blood sugar resulted with 31 at 1645 and 
at 1700 with 42.  The Veteran was sweaty and fatigued.  A 
September 2009 VA treatment shows hat he was seen in urgent 
care for hypoglycemia.  It was noted that his diabetic 
control was poor.  

The Board finds that the medical evidence shows that the 
Veteran's service-connected diabetes more closely 
approximately the criteria for a 100 percent rating as 
opposed to a 60 percent rating.  For many years the Veteran 
followed a strict diet and avoided strenuous activity.  The 
Veteran has been prescribed daily insulin injections (that 
was increased to three times daily) and frequently visits the 
emergency room for hypoglycemic episodes and periodically for 
episodes of ketoacidosis.  Despite the increased insulin 
dosage, the Veteran still made urgent care visits in February 
2008,  August 2009, and September 2009 for hypoglycemia.  
Further, all available medical evidence shows that the 
Veteran's diabetic condition remains uncontrolled despite 
extensive treatment.  There is no evidence suggesting that 
the Veteran's diabetic condition is likely to improve.

Although the Veteran only had three urgent care visits in the 
past year in half, the Board finds that due to the fact that 
the Veteran's diabetic complications, to include peripheral 
neuropathy and retinopathy, are both compensable if 
separately evaluated, the final prong of the criteria for a 
100 percent rating for diabetes mellitus is met.  Even if 
there is some question as to whether the three prongs of the 
criteria for a 100 percent rating are entirely met, the Board 
finds that the Veteran's disability more nearly approximates 
the criteria required for that rating, as opposed to the 
criteria for the lower 60 percent rating.  See 38 C.F.R. § 
4.7.  

Upon consideration of the evidence demonstrating the severity 
of the disease, and with the resolution of all reasonable 
doubt in the Veteran's favor, the Board finds that a 100 
percent rating for diabetes mellitus, with peripheral 
neuropathy and retinopathy, is warranted.  

Although the peripheral neuropathy and retinopathy are 
compensable if separately evaluated, they may not be assigned 
separate ratings in this case, as those complications were 
used to support a 100 percent evaluation for diabetes 
mellitus. Because, as noted above, there is no evidence of 
progressive weight loss and three emergency visits for with 
the last year-use of the complications of neuropathy and 
retinopathy were necessary to meet the last prong of the 100 
percent rating criteria.  The complications may be assigned 
separate ratings only with an evaluation of less than 100 
percent for diabetes mellitus (or, as mentioned above, with a 
showing of progressive weight loss and strength at the 100 
percent rating). 38 C.F.R. § 4.119 (Diagnostic Code 7913 
(Note 1)).

The Board finds that the Veteran's disability has been 100 
percent disabling since December 24, 2002, a year prior to 
the receipt of the claim in December 2003 for a higher 
rating, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition since that date.  Hart, supra.  
The Board observes that, in reviewing the chronic clinical 
signs and manifestations shown by the medical records 
together with the February 2002 statement from a VA physician 
stating that the Veteran was completely disabled because of 
complications with his diabetes; there is medical data of 
record indicating that the symptomatology associated with his 
service-connected diabetes mellitus was productive of total 
social and occupational impairment within the one-year period 
preceding December 24, 2003.  This is further supported by 
the fact that the Veteran was deemed disabled by the Social 
Security Administration during the pertinent time period.

For these reasons, the Board finds that the Veteran's 
service-connected diabetes mellitus with neuropathy and 
retinopathy more closely approximates the criteria for a 100 
percent rating as of December 24, 2002.  38 C.F.R. § 4.7; Id.

The Board points out that the grant of a 100 percent 
schedular rating back to a year prior to the date of the 
increased rating claim renders any potential claims of an 
extra-schedular rating and entitlement to a total disability 
rating based on individual unemployability moot, as this is 
the maximum benefit the Veteran can receive for this 
disability.  See 38 C.F.R. § 4.16(b); see also Green v. West, 
11 Vet. App. 472 (1998) (citing Vettese v. Brown, 7 Vet. App. 
31, 34- 35 (1994) (a claim for TDIU presupposes that the 
rating for the condition is less than 100 percent); VA O.G.C. 
Prec. Op. No. 6-99, 64 Fed. Reg. 52375 (1999) (a claim for 
TDIU may not be considered when a schedular 100-percent 
rating is already in effect).





ORDER

A 100 percent rating for service-connected diabetes mellitus 
with neuropathy and retinopathy as of December 24, 2002 is 
granted, subject to the statutes and regulations governing 
the payments of monetary awards.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


